Citation Nr: 1000684	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-06 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to November 
1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision by the RO in Manila, 
Philippines that in pertinent part, denied entitlement to a 
TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran claims entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  In this regard, the Board notes that 
the Veteran is service-connected for the following 
disabilities:  bilateral sensorineural hearing loss (80 
percent disabling), tinnitus (10 percent disabling), and 
residuals of a left thigh muscle contusion (10 percent 
disabling).  The combined schedular evaluation has been 80 
percent since July 9, 2003.

VA regulations allow for the assignment of a TDIU rating when 
a veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, and the veteran has certain combinations of 
ratings for service-connected disabilities.  If there is only 
one such disability, that disability must be ratable at 60 
percent or more.  If there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU rating is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities. 38 C.F.R. § 4.16(b).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Although the Veteran has undergone VA examinations in July 
2006 and July 2007 to evaluate his service-connected left 
thigh disability, and an August 2006 VA examination to 
evaluate his service-connected hearing loss and tinnitus, a 
VA medical opinion has not yet been obtained as to whether or 
not his service-connected disabilities in combination render 
him unemployable.

In light of the above, the Board finds that the Veteran's 
claim for a TDIU rating must be remanded for a VA 
examination.  VA may not reject the Veteran's TDIU claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995).  This may include an examination, which includes an 
opinion as to what, if any, affect the Veteran's service-
connected disabilities have on his ability to work. Friscia, 
7 Vet. App. at 297.

The examinations noted above are insufficient upon which to 
make an appellate determination.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (noting that when the Board 
determines that the medical evidence of record is 
insufficient or of doubtful weight or credibility, the Board 
may supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

In view of the Veteran's contentions that his service-
connected disabilities together prevent him from maintaining 
employment, the Board finds that the case should be returned 
for an addendum opinion that addresses the impact of the 
Veteran's left thigh disability, bilateral hearing loss, and 
tinnitus together on his employability.

In his October 2006 notice of disagreement, the Veteran 
stated that he currently receives disability benefits from 
the Social Security Administration (SSA).  Such records are 
not on file and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for bilateral hearing loss, tinnitus, 
and residuals of a left thigh muscle 
contusion since June 2007.  After 
securing any necessary releases, obtain 
any records which are not duplicates of 
those in the claims file.

2.  The RO/AMC should obtain from the SSA 
the records pertinent to the Veteran's 
claim and/or award of SSA disability 
benefits.  If such records are 
unavailable a notation to that effect 
should be made in the claims file.

3.  The RO/AMC should schedule the 
Veteran for a VA medical examination to 
address the effects of his service-
connected disabilities on his capacity to 
obtain and hold employment.  The examiner 
must be provided with the Veteran's 
claims file for review.  The Veteran's 
service-connected disabilities are 
bilateral hearing loss, tinnitus, and 
residuals of a left thigh muscle 
contusion. 

After examining the Veteran and reviewing 
the claims file, the examiner should 
express an opinion as to whether the 
Veteran is unable to obtain or retain 
employment due only to his service-
connected disabilities, specifically 
bilateral hearing loss, tinnitus, and 
residuals of a left thigh muscle 
contusion, consistent with his education 
and occupational experience, irrespective 
of age and any nonservice-connected 
disorders.

The examiner should explain the reasons 
for the conclusions reached.

4.  Thereafter, the RO/AMC should 
readjudicate the claim with consideration 
of all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

